Case 8:21-bk-10525-ES   Doc 203 Filed 08/04/21 Entered 08/04/21 12:10:12   Desc
                         Main Document     Page 1 of 5
Case 8:21-bk-10525-ES   Doc 203 Filed 08/04/21 Entered 08/04/21 12:10:12   Desc
                         Main Document     Page 2 of 5
Case 8:21-bk-10525-ES   Doc 203 Filed 08/04/21 Entered 08/04/21 12:10:12   Desc
                         Main Document     Page 3 of 5
Case 8:21-bk-10525-ES   Doc 203 Filed 08/04/21 Entered 08/04/21 12:10:12   Desc
                         Main Document     Page 4 of 5
Case 8:21-bk-10525-ES   Doc 203 Filed 08/04/21 Entered 08/04/21 12:10:12   Desc
                         Main Document     Page 5 of 5
